Title: From George Washington to Henry Lee, 20 October 1780
From: Washington, George
To: Lee, Henry


                  
                     
                     Dear Sir
                     Hd Qrs Octr 20th 1780
                  
                  The plan proposed for taking A——d (the outlines of which are
                     communicated in your letter whh was this moment put into my hands without a
                     date—has every mark of a good one—I therefore agree to the promised rewards,
                     and have such entire confidence in your management of the business as to give
                     it my fullest approbation; and leave the whole to the guidance of your own
                     judgment, with this express stipulation & pointed injuction, that he
                     A——d is brought to me alive.
                  No circumstance whatever shall obtain my consent to his being put
                     to death—The idea which would accompany such an event would be that Ruffians
                     had been hired to assasinate him. My aim is to make a public example of him—and
                     this should be strongly impressed upon those who are employed to bring him off.
                  The Sergeant must be very circumspect—too much zeal may create
                     suspicion—and too much precipitancy may defeat the project. the most inviolable
                     secrecy must be observed on all hands. I send you five guineas; but I am not
                     satisfied of the propriety of the Sergeants appearing with much specie—This
                     circumstance may also lead to suspicion as it is but too well known to the
                     enemy that we do not abound in this article.
                  The interviews between the party in, and out of the City, should
                     be managed with much caution and seeming indifference, or else the frequency of
                     their meetings &ca may betray the design & involve bad
                     consequences—but I am perswaded you will place every matter in a proper point
                     of view to the conductors of this interesting business—& therefore I
                     shall only add that I am Dr Sir Yr obt & affect Servt
                  
                     Go: Washington
                  
               